Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

          This first amendment (this "Amendment") dated as of May 3, 2004 is to
the Credit Agreement dated as of June 11, 2003 (the "Credit Agreement") among
Strategic Energy, L.L.C. (the "Borrower"), LaSalle Bank National Association, as
Administrative Agent (in such capacity, the "Agent"), PNC Bank, National
Association as syndication agent, and various financial institutions party to
the Credit Agreement (the "Lenders"). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein as defined therein.

          WHEREAS, the parties hereto have entered into the Credit Agreement
which provides for the Lenders to make Loans to the Borrower from time to time;
and

          WHEREAS, the parties hereto desire to amend the Credit Agreement as
provided hereby;

          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:

          Section 1.          AMENDMENTS.           Effective on the date of the
effectiveness of this Amendment pursuant to Section 3 below, the Credit
Agreement shall be amended as set forth in this Section 1.

          1.1          Amendments to Definitions.            (a) The definition
of "Revolving Loan Termination Date" in Section 1.1 is amended in its entirety
to read as follows:

           "Revolving Loan Termination Date" means August 8, 2004 (unless
extended pursuant to Section 2.18 hereof).

          Section 2.          REPRESENTATIONS AND WARRANTIES.           In order
to induce the Agent and the Lenders to enter into this Amendment, the Borrower
represents and warrants to the Agent and each of the Lenders (a) as to the
matters set forth in Section 5.2(i) and (ii) of the Credit Agreement, as if the
representations and warranties set forth therein were made on the date hereof,
(b) that the execution and delivery by the Borrower of this Amendment, and the
performance by the Borrower of its obligations under the Credit Agreement as
amended by this Amendment (the "Amended Credit Agreement"), (i) are within the
powers of the Borrower, (ii) have been duly authorized by proper organizational
actions and proceedings, and such approvals have not been rescinded and no other
actions or proceedings on the part of the Borrower are necessary to consummate
such transaction, (iii) do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, or if not made, obtained or given individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (iv) do not and will not conflict with any Requirements of Law or
Contractual Obligation, except such that could not reasonably be expected to
have a Material Adverse Effect, or with the certificate or articles of
incorporation and by-laws or the operating agreement of the Borrower or any
Subsidiary, and (c) that the Amended Credit Agreement is the legal, valid and
binding obligation of the Borrower,



--------------------------------------------------------------------------------



enforceable against the Borrower in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
or similar laws affecting the enforcement of creditors' rights generally).

          Section 3.          EFFECTIVENESS.           The amendment set forth
in Section 1 above shall become effective on the date when the Agent shall have
received the following, all in a form satisfactory to Agent:

          Section 3.1          Amendment.           Counterparts of this
Amendment signed by the Borrower, and the Lenders.

          Section 3.2          Guaranty.           A reaffirmation of the GPE
Guaranty signed by GPE in favor of the Lenders.

          Section 3.3          Corporate Documents.           A certificate of
the Secretary or an Assistant Secretary of the Borrower as to (a) limited
liability company action of such entity authorizing the execution and delivery
of this Amendment and the other documents contemplated hereby to which such
entity is a party, (b) the incumbency and signatures of the officers of such
entity which are to sign the documents referenced in clause (a) above, and (c) a
certificate of existence certificate issued by the Delaware Secretary of State
with respect to the Borrower.

          Section 3.4          Other Documents.           Such other documents
as the Agent shall reasonably request.

          Section 4.          MISCELLANEOUS.

          4.1          Continuing Effectiveness, etc.           The Amended
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed in all respects. After the effectiveness hereof, all references in
the Credit Agreement and each other Loan Document to the "Credit Agreement" or
similar terms shall refer to the Amended Credit Agreement.

          4.2          Counterparts.            This Amendment may be executed
in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original but
all such counterparts shall together constitute one and the same Amendment.

          4.3          Expenses.            The Borrower agrees to pay the
reasonable costs and expenses of the Agent (including reasonable attorneys' fees
and charges) in connection with the negotiation, preparation, execution and
delivery of this Amendment and the other documents contemplated hereby.

          4.4          Governing Law.            This Amendment shall be a
contract made under and governed by the internal laws of the State of Illinois.

          4.5          Successors and Assigns.            This Amendment shall
be binding upon the Borrower, the Lenders and the Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Lenders and the Agent and their respective successors and assigns, as permitted
by the provisions of the Amended Credit Agreement.

[signature pages immediately follow]



--------------------------------------------------------------------------------



           Executed and delivered as of the day and year first above written.



STRATEGIC ENERGY, L.L.C.
     as the Borrower

By:
Name:
Title:

Address:


Attention:
Telephone No.:
Facsimile No.:

/s/Andrew J. Washburn
Andrew J. Washburn
Chief Financial Officer

Two Gateway Center
Pittsburgh, PA 15222-1458

Andrew J. Washburn
412-394-3034
412-394-6664



 



LASALLE BANK NATIONAL ASSOCIATION
     as Administrative Agent, as a Lender and
     as an Issuing Bank

By:
Name:
Title:

Address:


Attention:
Telephone No.:
Facsimile No.:

__________________
Mark H. Veach
First Vice President

One American Square, Suite 1600
Indianapolis, IN 46282

Mark H. Veach
317-756-7011
317-756-7021



 



PNC BANK, National Association
     as a Syndication Agent and Lender

By:
Name:
Title:

Address:



Attention:
Telephone No.:
Facsimile No.:

____________________
Thomas A. Majeski
Vice President

One PNC Plaza, 2nd Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707

Thomas A. Majeski
412-762-2431
412-762-6484



 



CITIZENS BANK OF PENNSYLVANIA
     as Lender

By:
Name:
Title:

Address:


Attention:
Telephone No.:
Facsimile No.:

____________________
Dwayne R. Finney
Vice President

525 William Penn Place, 29th Floor
Pittsburgh, PA 15219-1729

Dwayne R. Finney
412-867-2425
412-552-6307



 



PROVIDENT BANK
     as Lender

By:
Name:
Title:

Address:


Attention:
Telephone No.:
Facsimile No.:

____________________
William R. Dickson, Jr.
Vice President

309 Vine Street -- 235D
Cincinnati, OH 45202

William R. Dickson, Jr.
412-263-4759
412-263-4732



 



FIFTH THIRD BANK
     as Lender

By:
Name:
Title:

Address:


Attention:
Telephone No.:
Facsimile No.:

____________________
Jim Janovsky
Vice President

1404 East Ninth Street
Cleveland, OH 44114

Jim Janovsky
412-937-1855 x 27
412-937-9896



